DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered.

This is the Communication in response to the Amendment filed on March 01, 2021 for Application, title: “Risk Analysis System And Risk Analysis Method”.

Status of the Claims
Claims 1-12 and 14-20 were pending.  By the 03/01/2021 Response, claims 1, 3, 15, 17, 19, and 20, and no claim has been cancelled or added.  Claim 13 was previously cancelled.  Accordingly, claims 1-12, and 14-20 remain pending and have been examined.

Priority
This Application is a CON of PCT/JP2017/023511 filed on 06/27/2017 and claims the priority of Foreign Application JAPAN 2016-134248 filed on 07/06/2016.  For the purpose of examination, the 07/06/2016 is considered to be the effective filing date.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 02/27/2019.

Information Disclosure Statement
The information disclosure statement filed on 02/04/2021 is being considered.  A copy of the PTOL-1449 form with the examiner’s initials is enclosed to this Office action.

Claim Rejections - 35 USC § 101
In view of Applicant’s 03/01/2021 Response, the Examiner is persuaded that the claims are directed to a specific way of solving a technological problem.  The claims are confined to a specific invention such that preemption is not a concern.  The invention is implemented on a particular machine and thus meets the M-or-T test (Bilski). Therefore, the rejection is withdrawn.

 Allowable Subject Matter
Claims 1-12 and 14-20 are pending.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts, Barabasi (US PUB. No. 2008/0183454), Kobayashi (US PUB. No. 2014/0316290), Mastrogiovanni (US PUB. No. 2011/0166978), and Huttin (US PUB. No. 2005/0182659), do not teach or render obvious the risk analysis system, comprising: 
a storage apparatus which stores subject data including information related to health of a subject;
an analyzer which analyzes a risk related to the health of the subject based on the subject data acquired from the storage apparatus; 
an output apparatus which outputs an analysis result by the analyzer; and a display, wherein 
the subject data includes blood pressure data of the subject for a plurality of times which are measured during a predetermined period of time, 
the analyzer includes:
a hypertension determining unit which calculates a statistical value of blood pressure of the subject from the blood pressure data for the plurality of times to determine a level of hypertension of the subject based on the statistical value of blood pressure;
a risk estimating unit which estimates an event onset risk of the subject based on the subject data and the level of hypertension;
a medical expense predicting unit which predicts future medical expenses, which are medical expenses to be incurred in the future by the subject, based on the event onset risk estimated by the risk estimating unit and the subject data; and

the medical expense predicting unit predicts the predicted future medical expenses according to the following equations (1) to (3):
	(1)   P(y)=py/10
(2)   u(y)=((Cp+Cn)P(y)+Cn{1-P(y)}
(3)    ơ(y)=y{(Cp+Cn-u(y}}2 P(y)+{Cn-u(y)} 2 {1-P(y)}

where a 10-year onset probability of a given disease as estimated by the risk estimating unit is p{p I 0≤ p ≤1}, a year to be calculated is y {y | 1 ≤ y ≤10}, a disease incidence in each year y is P(y), additional medical expenses incurred when developing a disease is Cp, basic annual medical expenses incurred independently of the disease is Cn, average medical expenses is u(y), and a dispersion of medical expenses is ơ(y),
the analyzer determines at least one graph according to the predicted future medical expenses predicted by the medical expense predicting unit, the output apparatus outputs the at least one graph to the display, and
the display displays the at least one graph.
An updated search did not identify any reference(s) that would disclose the claimed invention, or could be reasonable to combine with the Barabasi, Kobayashi, Mastrogiovanni, and Huttin references.  For this reason, independent claims 1, 3, 15, 17, 19, and 20 are allowed over the prior arts.  Dependent claims 2, 4-8, 9-12, 14, 16, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19 (renumbered from claims 1-12 and 14-20) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697